Judgment, Supreme Court, New York County (Renee White, J.), rendered July 7, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and seventh degrees, and sentencing him, as a second felony offender, to concurrent prison terms of 41h to 9 years and 1 year, respectively, unanimously affirmed.
Contrary to defendant’s contention, the surveilling officer’s testimony that, through high-powered binoculars from a distance of 125 to 130 feet and under adequate lighting, he saw a vial of crack cocaine in the hand of a person who had just handed defendant some money, is not inherently incredible or manifestly untrue, and accordingly defendant’s motion to suppress was properly denied (see, People v Sioba, 187 AD2d 317, *429lv denied 81 NY2d 893; People v Benitez, 162 AD2d 100). Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Andrias, JJ.